Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US Pub # 2013/0070540).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Pyeon teaches a multi-chip device comprising: 
a first chip including a power supply circuit and a logic circuit (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069, 0079-0082 where stacked chip 38 includes power supply circuit 32, 35, 36, 37 etc.)  ; and

a first pull-up circuit, and a first detector circuit, the first detector circuit being configured to detect a presence of a first power voltage on the second chip and the first power voltage on the second chip being based on the first power from the power supply circuit (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069, 0079-0082 where power supply circuit 32, 35, 36, 37 includes pull up transistors circuits to control the voltage level), the logic circuit being configured to generate a pull-up signal based on the first presence signal, the first pull-up circuit being configured to receive the pull-up signal and configured to pull up a voltage of a node of the first programmable circuit responsive to the pull-up signal (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069, 0079-0082 where power supply circuit 32, 35, 36, 37 includes pull up transistors circuits to pull up the voltage level).  

Even though Pyeon teaches detector circuits but silent exclusively about responsively output a first presence signal. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Pyeon where detector circuits actually detects the voltage level for level changes and provide info to pull up circuits i.e. output a signal to quickly raise the voltage level in order to maintain steady power supply with optimal performance (see paragraph 0010).

Regarding claim 2, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Pyeon further teaches wherein the second chip is bonded to the first chip (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0061).  

Regarding claim 3, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding claim 4, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Pyeon further teaches wherein the first pull-up circuit includes a transistor connected between the node of the first programmable circuit and a power node, the power supply circuit being configured to generate a second power voltage on the power node, the transistor having a gate connected to the logic circuit and configured to receive the pull-up signal (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065).  

Regarding claim 5, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Pyeon further teaches wherein: the first detector circuit is configured to output a logically low value as the first presence signal when the first power voltage is below a trip voltage of the second chip and to output a logically high value as the first presence signal when the first power voltage is above the trip voltage of the second chip; and the logic circuit is configured to output a logically low value as the pull-up signal when the first presence signal is a logically low value (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0066).  

Regarding claim 6, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Pyeon further teaches wherein the first chip further includes a second detector circuit configured to detect a presence of a second power voltage on the first chip and responsively output a second presence signal, the second power voltage on the first chip being based on the first power from the power supply circuit, the logic circuit being configured to generate the pull-up signal based on the first presence 

Regarding claim 7, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Pyeon further teaches further comprising a third chip coupled to the first chip, the third chip being configured to receive second power from the power supply circuit, the third chip including a second programmable circuit, a second pull-up circuit (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060) and a second detector circuit, the second detector circuit being configured to detect a presence of a second power voltage on the third chip and responsively output a second presence signal, the second power voltage on the third chip being based on the second power from the power supply circuit, the logic circuit being configured to generate the pull-up signal based on the first presence signal and the second presence signal, the second pull-up circuit being configured to receive the pull-up signal and configured to pull up a voltage of a node of the second programmable circuit responsive to the pull-up signal (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069).  

Regarding independent claim 9, Pyeon teaches a method of operating a multi-chip device, the method comprising: generating, by a first detector circuit on a first chip, a first signal based on detecting a presence of a power voltage on the first chip, the power voltage on the first chip being based on power from a power supply circuit on a second chip; generating, by a logic circuit on the second chip (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069, 0079-0082 where stacked chip 38 includes power supply circuit 32, 35, 36, 37 etc.), a pull-up signal based on the first presence signal; and pulling up, by a first pull-up circuit on the first chip, a voltage of a node of a first programmable circuit on the first chip responsive to the pull-up signal (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069, 0079-0082 where power supply circuit 32, 35, 36, 37 includes pull up transistors circuits to control the voltage level).  




Regarding claim 10, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Pyeon further teaches wherein the first chip is bonded to the second chip (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0061).  

Regarding claim 11, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Pyeon further teaches wherein the first programmable circuit includes configuration memory, the configuration memory being connected to a power node on which the power voltage is applied (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063).  

Regarding claim 12, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Pyeon further teaches wherein: generating the first presence signal comprises: generating a logically low value as the first presence signal when the power voltage is detected as below a trip voltage of the first chip; and generating a logically high value as the first presence signal when the power voltage is detected as above the trip voltage of the first chip; and generating the pull-up signal comprises generating a logically low value as the pull-up signal when the first presence signal is a logically low value (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0068).  

Regarding claim 13, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Pyeon further teaches further comprising: generating, by a second detector circuit on the second chip, a second presence signal based on detecting a presence of a power voltage on the second chip, the power voltage on the second chip being based on power from the power supply circuit, wherein the pull-up signal is generated based on the first presence signal and the second presence signal (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069).  

Regarding claim 14, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Pyeon further teaches further comprising: generating, by a second detector circuit on a third chip, a second presence signal based on detecting a presence of a power voltage on the third chip, the power voltage on the third chip being based on power from the power supply circuit on the second chip (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063), wherein the pull-up signal is generated based on the first presence signal and the second presence signal; and pulling up, by a second pull-up circuit on the third chip, a voltage of a node of a second programmable circuit on the third chip responsive to the pull-up signal (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0066).  

Regarding independent claim 16, Pyeon teaches a multi-chip device comprising: a chip stack comprising a plurality of chips, the plurality of chips comprising: a first chip comprising a power management module (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063), the power management module comprising a power supply circuit and a logic circuit, the power supply circuit being configured to output power; and a second chip comprising a first configurable interconnect network, first configuration memory cells (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069, 0079-0082 where stacked chip 38 includes power supply circuit 32, 35, 36, 37 etc.), a first detector circuit, and a first pull-up circuit, each of the first configuration memory cells having a storage node connected to a respective first configurable element of the first configurable interconnect network, the first configuration memory cells being connected to a first power supply node (see Fig. 3-5, 8-12, 14-17 and paragraph 009-

Even though Pyeon teaches detector circuits but silent exclusively about responsively output a first presence signal. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Pyeon where detector circuits actually detects the voltage level for level changes and provide info to pull up circuits i.e. output a signal to quickly raise the voltage level in order to maintain steady power supply with optimal performance (see paragraph 0010).


Regarding claim 17, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Pyeon further teaches wherein the second chip is bonded to the first chip (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063).  

Regarding claim 18, Pyeon teaches all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Pyeon further teaches wherein the first chip further includes a second detector circuit being connected to a third power supply node and configured to detect a presence of a third power supply voltage on the third power supply node and responsively output a second presence signal, the logic circuit being connected to the second detector circuit and configured to generate the pull-up signal based on the first presence signal and the second presence signal (see Fig. 3-5, 8-12, 14-17 and paragraph 009-0010, 0060-0063, 0065-0069, 0079).  

Allowable Subject Matter
Claims 8, 15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: wherein: the first programmable circuit includes a configurable interconnect network and configuration memory cells, each of the configuration memory cells being connected to a first power node on which the first power voltage is applied, each of the configuration memory cells including a storage node connected to a respective configurable circuit of the configurable interconnect network; the first detector circuit is connected to the first power node and is configured to output a logically low value as the first presence signal when the first power voltage on the first power node is below a trip voltage of the second chip and to output a logically high value as the first presence signal when the first power voltage on the first power node is above the trip voltage of the second chip; the logic circuit is configured to generate a logically low value as the pull-up signal when the first presence signal is a logically low value; and the first pull-up circuit includes transistors connected between a second power node and respective nodes interconnected between two or more of the 

Claim 15 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: wherein: the first presence signal is generated based on detecting the presence of the power voltage on a first power node on the first chip, the first detector circuit being connected to the first power node, wherein a logically low value is generated as the first presence signal when the power voltage on the first power node is below a trip voltage of the first chip, and a logically high value is generated as the first presence signal when the power voltage on the first power node is above the trip voltage of the first chip; a logically low value is generated as the pull-up signal when the first presence signal is a logically low value; the node of the first programmable circuit is a node of a configurable interconnect network, a voltage of the node of the configurable interconnect network being pulled up to a voltage of a second power node when the pull-up signal is a logically low value; and the first programmable circuit includes configuration memory cells, each of the configuration memory cells being connected to the first power node, each of the configuration memory cells including a storage node connected to a respective configurable circuit of the configurable interconnect network.  



Claim 19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: wherein the plurality of chips further comprises a third chip, the third chip comprising a second configurable interconnect network, second configuration memory cells, a second detector circuit, and a second pull-up circuit, each of the second configuration memory cells .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824